Case 6:17-cr-00034-JCB-JDL Document 351 Filed 08/04/20 Page 1 of 9 PageID #: 1547




                                     6:17-cr-00034-6

                               United States of America
                                          v.
                               Jeﬀrey Allison Eldridge


                                        ORDER

                 Now before the court is defendant’s motion (Doc. 346) to
             reduce his term of imprisonment pursuant to 18 U.S.C.
             § 3582(c)(1)(A). For the reasons set forth below, the court ﬁnds
             that the motion should be and hereby is denied.
                                      Background
                  In 2017, defendant pleaded guilty to possession with in-
             tent to distribute of more than 50 grams of methampheta-
             mine, in violation of 21 U.S.C. § 841. The presentence investi-
             gation report showed that defendant habitually engaged in
             criminality. He was previously convicted of assault, posses-
             sion of a controlled substance, possession of a controlled sub-
             stance with intent to deliver, possession of drug parapherna-
             lia, and driving while intoxicated. His record also showed 15
             other arrests.
                 The longest prison sentence defendant received for those
             state crimes was 50 years of imprisonment. But early into that
             term of imprisonment, defendant was released onto parole.
             While on parole, defendant again illegally dealt drugs, result-
             ing in this federal criminal case. Defendant was sentenced to
             ten years of imprisonment, to be followed by ﬁve years of su-
             pervised release. He is reportedly scheduled for release on
             June 23, 2027, and conﬁned at FCI Oakdale I.
                On May 26, 2020, the court received defendant’s motion to
             be released with less than a third of his prison term served.
             Defendant invoked 18 U.S.C. § 3582(c)(1)(A)(i) and argued
Case 6:17-cr-00034-JCB-JDL Document 351 Filed 08/04/20 Page 2 of 9 PageID #: 1548




             that using Bureau of Prisons administrative processes would
             be futile because his prison’s warden was biased. The court
             rejected that claim as conclusory and because that warden
             was replaced the day after defendant mailed his motion.
                On July 6, 2020, the court received defendant’s motion to
             again consider reducing his sentence. That motion now states
             that defendant did make a request to his prison’s wardens to
             support his early release. On July 14, 2020, the government
             responded in opposition to defendant’s motion.
                                         Analysis
                 18 U.S.C. § 3582(c) prohibits a court from modifying a term
             of imprisonment once imposed except in the circumstances
             deﬁned in that subsection. As relevant here, that subsection
             allows reducing a term of imprisonment—sometimes called
             compassionate release—if (1) a certain motion is made and
             (2) the court makes certain ﬁndings. 18 U.S.C. § 3582(c)(1)(A).
                 Defendant, as the movant, bears the burden of showing his
             eligibility for relief under that provision. United States v. Rob-
             erts, 2020 WL 2130999 (W.D. La. 2020). Any such sentence re-
             duction “is discretionary, not mandatory.” United States v.
             Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). The court ﬁrst ad-
             dresses the existence of a motion required by § 3582(c)(1)(A)
             and then turns to the ﬁndings required for a reduction.
             I. Motion required by statute
                 A. Until recent years, § 3582(c)(1)(A) allowed a reduction
             in a term of imprisonment only upon motion of the Director
             of the Bureau of Prisons. The First Step Act of 2018, Pub. L.
             115-391, amended that statute to allow judicial consideration
             of a sentence reduction if a defendant moves for that relief af-
             ter either:
                [1] the defendant has fully exhausted all administra-
                    tive rights to appeal a failure of the Bureau of Pris-
                    ons to bring a motion on the defendant’s behalf or




                                           -2-
Case 6:17-cr-00034-JCB-JDL Document 351 Filed 08/04/20 Page 3 of 9 PageID #: 1549




                [2] the lapse of 30 days from the receipt of such a re-
                    quest by the warden of the defendant’s facility,
                whichever is earlier[.]
             18 U.S.C. § 3582(c)(1)(A) (line breaks and indentation altered).
             Put diﬀerently, the statute’s timing requirement for a defend-
             ant’s motion is met upon the earlier of either [1] exhaustion of
             administrative appeals or [2] a 30-day waiting period from the
             warden’s receipt of a request for the Bureau to bring a motion
             on the defendant’s behalf.
                Thus, § 3582(c)(1)(A) does not require a defendant to ex-
             haust administrative-appeal rights before bringing a motion,
             provided that the defendant instead waits 30 days from the
             warden’s receipt of a request for the Bureau to bring a motion
             on the defendant’s behalf. To be sure, the law in many other
             contexts requires the exhaustion of administrative appeals be-
             fore judicial review. But the statutory design here appears to
             reﬂect the First Step Act’s concern with terminally-ill defend-
             ants, whose death trajectory may have been expected to in-
             centivize their prompt use of administrative appeals so that
             they may bring a court motion even before the 30-day waiting
             period expires. See generally 18 U.S.C. § 3582(d) (requiring, for
             terminally-ill defendants, that the Bureau process their re-
             quests for sentence reduction within 14 days of the receipt of
             such requests).
                 B. In light of those legal standards, defendant’s motion is
             suﬃcient to allow judicial consideration of a sentence reduc-
             tion under § 3582(c)(1)(A). The motion represents that, on
             May 10, 2020, defendant sent a request to his prison’s warden
             for compassionate release. Doc. 346 at 2. The government’s re-
             sponse does not contest that representation or that it suﬃces
             to show the warden’s receipt of the request on that date. So
             the court accepts that the warden received the request then.
             Because more than 30 days had lapsed from the warden’s re-
             ceipt of that request when the court received the instant mo-
             tion, the motion allows review under § 3582(c)(1)(A).


                                           -3-
Case 6:17-cr-00034-JCB-JDL Document 351 Filed 08/04/20 Page 4 of 9 PageID #: 1550




             II. Findings required by statute
                A. Even with a suﬃcient motion ﬁled, § 3582(c)(1)(A) does
             not allow a sentence reduction unless, after considering the
             applicable factors in § 3553(a), the court makes two ﬁndings:
                [1] that
                    (i) extraordinary and compelling reasons warrant
                        such a reduction; or
                    (ii) the defendant is at least 70 years of age, has
                         served at least 30 years in prison, pursuant to a
                         sentence imposed under section 3559(c), for the
                         oﬀense or oﬀenses for which the defendant is
                         currently imprisoned, and a determination has
                         been made by the Director of the Bureau of Pris-
                         ons that the defendant is not a danger to the
                         safety of any other person or the community, as
                         provided under section 3142(g);
                and
                [2] that such a reduction is consistent with applicable
                    policy statements issued by the Sentencing Com-
                    mission[.]
             18 U.S.C. § 3582(c)(1)(A) (line breaks altered).
                 The statute’s reference to “applicable policy statements”
             embraces § 1B1.13 of the Sentencing Commission’s Guidelines
             Manual. Section 1B1.13 is a “policy statement” and is applica-
             ble to a “reduction in term of imprisonment under 18 U.S.C.
             § 3582(c)(1)(A).” U.S.S.G. § 1B1.13, p.s.; accord id. comment.
             (background note stating that this policy statement imple-
             ments the directive in 28 U.S.C. § 994(a)(2) and (t) for the Com-
             mission to develop policy statements and to “describe what
             should be considered extraordinary and compelling reasons
             for sentence reduction, including the criteria to be applied
             and a list of speciﬁc examples”).
                The November 2018 Guidelines Manual is the most recently
             published version. Its § 1B1.13 provides in full:


                                           -4-
Case 6:17-cr-00034-JCB-JDL Document 351 Filed 08/04/20 Page 5 of 9 PageID #: 1551




                Upon motion of the Director of the Bureau of Prisons
                under 18 U.S.C. § 3582(c)(1)(A), the court may reduce a
                term of imprisonment (and may impose a term of su-
                pervised release with or without conditions that does
                not exceed the unserved portion of the original term of
                imprisonment) if, after considering the factors set forth
                in 18 U.S.C. § 3553(a), to the extent that they are appli-
                cable, the court determines that—
                (1) (A) extraordinary and compelling reasons warrant
                        the reduction; or
                   (B) the defendant (i) is at least 70 years old; and (ii)
                       has served at least 30 years in prison pursuant
                       to a sentence imposed under 18 U.S.C. § 3559(c)
                       for the oﬀense or oﬀenses for which the defend-
                       ant is imprisoned;
                (2) the defendant is not a danger to the safety of any
                    other person or to the community, as provided in
                    18 U.S.C. § 3142(g); and
                (3) the reduction is consistent with this policy state-
                    ment.
             U.S.S.G. § 1B1.13, p.s.
                 The application notes to § 1B1.13 state that, provided the
             defendant is not a danger to any other person or the commu-
             nity, “extraordinary and compelling reasons” exist in the fol-
             lowing circumstances:
                (A) Medical Condition of the Defendant.—
                    (i) The defendant is suﬀering from a terminal ill-
                        ness (i.e., a serious and advanced illness with an
                        end of life trajectory). A speciﬁc prognosis of life
                        expectancy (i.e., a probability of death within a
                        speciﬁc time period) is not required. Examples
                        include       metastatic    solid-tumor    cancer,




                                            -5-
Case 6:17-cr-00034-JCB-JDL Document 351 Filed 08/04/20 Page 6 of 9 PageID #: 1552




                       amyotrophic lateral sclerosis (ALS), end-stage
                       organ disease, and advanced dementia.
                   (ii) The defendant is—
                       (I)     suﬀering from a serious physical or med-
                               ical condition,
                       (II)    suﬀering from a serious functional or
                               cognitive impairment, or
                       (III)   experiencing deteriorating physical or
                               mental health because of the aging pro-
                               cess, that substantially diminishes the
                               ability of the defendant to provide self-
                               care within the environment of a correc-
                               tional facility and from which he or she
                               is not expected to recover.
                (B) Age of the Defendant.—The defendant (i) is at
                   least 65 years old; (ii) is experiencing a serious de-
                   terioration in physical or mental health because of
                   the aging process; and (iii) has served at least 10
                   years or 75 percent of his or her term of imprison-
                   ment, whichever is less.
                (C) Family Circumstances.—(i) The death or incapaci-
                    tation of the caregiver of the defendant’s minor
                    child or minor children. (ii) The incapacitation of
                    the defendant’s spouse or registered partner when
                    the defendant would be the only available care-
                    giver for the spouse or registered partner.
                (D) Other Reasons.—As determined by the Director of
                   the Bureau of Prisons, there exists in the defend-
                   ant’s case an extraordinary and compelling reason
                   other than, or in combination with, the reasons de-
                   scribed in subdivisions (A) through (C).
             U.S.S.G. § 1B1.13, comment. (n.1). The commentary does not
             foreclose that extraordinary and compelling reasons might
             exist in other circumstances.


                                          -6-
Case 6:17-cr-00034-JCB-JDL Document 351 Filed 08/04/20 Page 7 of 9 PageID #: 1553




                B. Application
                 Upon considering the applicable factors listed in 18 U.S.C.
             § 3553, the court is unable to ﬁnd that a sentence reduction in
             this case is warranted. First, defendant has not carried his bur-
             den of persuading the court that he is not a danger to the
             safety of the community. See U.S.S.G. § 1B1.13(2). Defendant’s
             motion points to no evidence on that score. And defendant
             has a demonstrated history of recidivism.
                Second, and independently, defendant does not meet the
             age/time-served test for compassionate release, see 18 U.S.C.
             § 3582(c)(1)(A)(ii), and has not carried his burden of persuad-
             ing the court that “extraordinary and compelling reasons”
             warrant his early release, see 18 U.S.C. § 3582(c)(1)(A)(i). Alt-
             hough defendant reports several medical conditions, defend-
             ant has not shown that he is currently suﬀering from a termi-
             nal illness or other medical condition listed in application
             note 1(A) to § 1B1.13. He does not meet the age and time-
             served requirements of application note 1(B) or the family-cir-
             cumstances requirements of application note 1(C). And the
             Director of the Bureau of Prisons has not made the ﬁnding
             described in application note 1(D). Accordingly, the “extraor-
             dinary and compelling reasons” listed in that Guidelines com-
             mentary have not been proved here.
                 The court shares defendant’s concern about the eﬀect of
             the COVID-19 outbreak in Bureau of Prisons facilities. But
             those concerns are not being ignored by the government. Sec-
             tion 12003(b)(2) of the Coronavirus Aid, Relief, and Economic
             Security Act, Pub. L. No. 116-136, “expand[s] the cohort of in-
             mates who can be considered for home release.” Pursuant to
             that provision, on April 3, 2020, Attorney General Barr issued
             a memorandum instructing the Bureau to maximize transfer
             to home conﬁnement of “all appropriate inmates held at FCI
             Oakdale, FCI Danbury, FCI Elkton, and similarly situated
             BOP facilities where COVID-19 is materially aﬀecting opera-
             tions.” See Memorandum from Attorney General William Barr


                                           -7-
Case 6:17-cr-00034-JCB-JDL Document 351 Filed 08/04/20 Page 8 of 9 PageID #: 1554




             to Director of Bureau of Prisons, Increasing Use of Home Con-
             ﬁnement at Institutions Most Aﬀected by COVID-19 (April 3,
             2020), www.bop.gov/coronavirus/docs/bop_memo_home_
             conﬁnement_april3.pdf. The court believes that Bureau of
             Prisons processes should be allowed to work, adapt to chang-
             ing circumstances, and determine if some type of furlough or
             temporary home conﬁnement is appropriate.
                 Lastly, and independently, the court is not persuaded to
             exercise its discretion to aﬀord an early release from prison in
             light of the § 3553(a) sentencing factors, which originally led
             the court to impose a ten-year prison sentence. Those factors
             include (1) the defendant’s personal history and characteris-
             tics; (2) his sentence relative to the nature and seriousness of
             his oﬀense; (3) the need for a sentence to provide just punish-
             ment, promote respect for the law, reﬂect the seriousness of
             the oﬀense, deter crime, and protect the public; (4) the need
             for rehabilitative services; (5) the applicable guideline sen-
             tence; and (6) the need to avoid unwarranted sentence dispar-
             ities among similarly-situated defendants. Consideration of
             those § 3553(a) factors here militates against reducing defend-
             ant’s sentence to time served. Defendant pleaded guilty to a
             serious, albeit non-violent, felony oﬀense involving selling
             methamphetamine, an addictive drug that destroys lives. This
             was not defendant’s ﬁrst crime. Indeed, he committed it while
             on parole from a state sentence for selling methamphetamine.
             When the court sentenced defendant, it followed the statutory
             mandate that it impose a sentence that was “not greater than
             necessary.” Defendant received a suﬃcient but judicious sen-
             tence of 120 months’ imprisonment, reduction of which
             would not be consistent with the pertinent sentencing factors.
                                      Conclusion
                 For the foregoing reasons, defendant’s motion for a reduc-
             tion of his term of imprisonment (Doc. 346) is denied.




                                          -8-
Case 6:17-cr-00034-JCB-JDL Document 351 Filed 08/04/20 Page 9 of 9 PageID #: 1555




                                 So ordered by the court on August 4, 2020.



                                             J. C AMPBELL B ARKER
                                           United States District Judge




                                        -9-
